Lumpkin, Justice.
This case is not one requiring special or extended comment. Its determination depended almost entirely upon the evidence. That a wanton, cruel and unprovoked' murder was committed is established beyond question, and there was sufficient evidence to warrant the jury in finding that the accused on trial participated therein as a principal.
*433We can find no legal reason for disturbing the verdict. There is nothing in any of the assignments of error which would justify us in so doing. The legal questions presented are not of sufficient weight or importance to require elaboration or discussion. On the whole, justice seems to have been done, and we therefore decline to set aside the judgment of the trial judge refusing to grant a new trial.

Judgment affirmed.